Citation Nr: 0324591	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for status post 
operative left atrial myxoma.

2.  Entitlement to service connection for residuals of 
multiple brain infarcts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1980 to April 1989.  This case comes before the Board 
of Veterans' Appeals (Board) from a February 2000 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  Left atrial myxoma was not manifested in service or 
within one year following the veteran's service separation; 
any current left atrial myxoma residuals are not shown to be 
related to service.

2.  Multiple brain infarcts (strokes) were not manifested in 
service; cardiovascular disease or brain hemorrhage was not 
manifested in the first postservice year; and any current 
stroke residuals are not shown to be related to service.


CONCLUSIONS OF LAW

1.  Service connection for status post operative left atrial 
myxoma is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).

2.  Service connection for multiple brain infarcts is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Here, the mandates of the VCAA and implementing regulations 
are met.  Although the RO initially denied the claims as not 
well-grounded, they have since been readjudicated on the 
merits.  (See July 2001 statement of the case and July 2002 
supplemental statement of the case).  In March 2001 the RO 
advised the veteran of the VCAA, to include her and VA's 
respective responsibilities in evidentiary development of 
claims.  See generally Quartuccio, supra.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice private 
medical records.  Concerning these private medical records, 
the veteran informed VA in November 1999 that she had been 
treated at two private medical facilities in 1997.  She was 
subsequently informed by VA, in March 2001, that VA had 
obtained records from only one of the two facilities.  She 
has not identified any pertinent records that remain 
outstanding.  She has not been afforded VA examinations.  
VA's "duty to assist" is met.

Factual Background

The veteran asserts that she had a stroke and underwent open 
heart surgery in 1997.  See VA Form 21-526, dated in November 
1999.  Her service medical records, including various 
treatment records, a March 1980 enlistment examination 
report, a September 1983 retention examination report, a July 
1988 enlistment examination report, and an April 1989 release 
from active duty (separation) examination report, make no 
mention of complaint of, treatment for, or problems 
associated with cardiovascular disease or brain hemorrhage.  
During service she was treated for pneumonia.  

On July 1989 VA no cardiovascular or stroke-related 
disability was diagnosed.  A VA chest X-ray report in July 
1989 includes a diagnosis of no acute cardiopulmonary disease 
suspected.  

A private pulmonary consult examination report dated in 
December 1989 shows that the veteran was treated for a 
persistent dry hacking cough.  It was noted that pneumonia 
had been diagnosed in January and April.  A private 
echocardiogram later in December 1989 was interpreted as 
normal.  

A private medical report dated in April 1997 shows that the 
veteran was admitted with left-sided numbness and evidence of 
multiple brain infarcts secondary to thrombo-embolic 
episodes.  Admitting diagnoses were left atrial mass 
consistent with myxoma without malignant or metastatic tumors 
and thromboembolic episodes accounting for multiple brain 
infarcts.  Neurological examination revealed that the veteran 
was alert, awake, oriented to time, place and person, with no 
evidence of localized motor deficit.  She was complaining of 
visual disturbance.

A private operative report dated three days later in April 
1997 shows that the veteran underwent surgery for the 
resection of a left atrial myxoma.  

A private neurological consultation report, dated three days 
before the above-mentioned April 1997 surgery, includes 
diagnoses of present symptoms of disequilibrium, right lower 
quadrantanopsia, left hemisensory dysesthesias with 
superimposed bilateral upper extremity dysesthesias and gait 
ataxia most consistent with subacute multiple ischemic 
cerebral infarcts of the brain stem, cerebellum and occipital 
lobe, likely cardioembolic in origin; large left atrial mass, 
suggestive of atrial myxoma; and past history of multiple 
sensory dysesthesias, likely secondary to both peripheral and 
central embolization from the left atrial mass.  

A May 2000 letter from a private treating physician of the 
veteran indicates that the veteran's tumor [atrial myxoma] 
could have been growing in the left atrium for at least 10 to 
15 years.  He added that it was his opinion that the tumor 
was already present in the early 1980's.  

A private neurology note dated in October 2000 indicates that 
the veteran had a stroke caused by emboli from a left atrial 
myxoma in April 1997.  

Another letter, dated in August 2001, from the same private 
physician who wrote the May 2000 letter, indicates that even 
though the natural history of myxoma is unknown it is 
generally accepted that they are a slow growing tumor.  He 
added that the veteran had residual visual field defects due 
to brain stem infarcts, cardioembolic in nature.  The letter 
indicated that he had reviewed the veteran's medical records, 
to include her service medical records.  He added that the 
symptom and findings associated with pneumonia in service 
could well represent the protean nature of myxomas.  He 
opined that the veteran's myxoma was already manifesting 
itself while she was in the armed services.  

The veteran's claims file, to include the opinions by the 
above-mentioned private treating physician, was reviewed by a 
VA cardiologist in May 2002.  That reviewing physician 
outlined in detail the veteran's medical history and 
discussed private December 1989 echocardiogram findings, 
indicating that they did not reveal any evidence of myxoma.  
He indicated that there was a possibility that atrial myxoma 
could have been missed on an initial reading of the 
echocardiogram.  He stated that while the veteran was 
evaluated during service for chronic headaches and blurry 
vision, it was not clear whether these were related to 
thromboembolic events.  He opined that it would be quite 
unlikely that she presented with thromboembolic events in 
1989, and then subsequently was asymptomatic until 1997.  The 
VA reviewing cardiologist concluded by noting that based on 
the echocardiogram findings of December 1989 it appeared that 
veteran did not have an atrial myxoma at that time which was 
evident.  Based upon this conclusion he opined that the 
veteran did not have an atrial myxoma which existed in 1989 
or before that time.  The reviewer also mentioned that the 
record showed that the veteran apparently had a 1989 work up 
for mitral valve prolapse suggesting that physicians at that 
time were thinking about the possibility of mitral valve 
prolapse or cardiac origins of palpations and/or anxiety.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular disease 
and brain hemorrhage, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  While the atrial myxoma was surgically 
excised in April 1997, the veteran does have residual visual 
field defects due to brain stem infarcts.  See August 2001 
letter supplied by private treating physician.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  

Here, the veteran's service medical records are silent as to 
either cardiovascular disease (myxoma) or brain hemorrhage 
(stroke).  The earliest competent (medical) evidence of such 
pathology of record is in 1997, about 8 years after service.  
The Board notes that such a lapse of time between service and 
the earliest documentation of current disability is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran's private physician (citing notations of blurred 
vision, headaches, and pneumonia in service) has opined that 
the veteran's myxoma was manifesting itself during service.  
See August 2001 letter, supra.  However, a VA cardiologist 
has opined, primarily based upon his review of December 1989 
echocardiogram findings, that the veteran did not an atrial 
myxoma either in or before 1989.  (The Board notes that the 
private physician who provided the supporting nexus opinion 
did not review the December 1989 echocardiogram report- or, 
at least, did not mention it.)  See August 2001 letter.  

A diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for weighing medical 
evidence.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Additionally, the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).

The Board, noting again the more comprehensive review by the 
May 2002 VA reviewing cardiologist, finds his opinion more 
probative as to whether or not the veteran's atrial myxoma 
with infarcts was manifested in service or soon thereafter, 
or is service related.  The VA reviewing cardiologist opined, 
in essence, that given the normal echocardiogram in December 
1989, it appeared that the veteran did not have a left atrial 
myxoma at that time (the veteran's physician does not discuss 
the 1989 echocardiogram) and that given that the veteran was 
asymptomatic between 1989 and 1997, it was unlikely that the 
veteran had a thromboembolic event in 1989 (the veteran's 
private physician likewise did not discuss the long 
asymptomatic interval).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  Hence, they must be denied.






ORDER

Service connection for status post operative left atrial 
myxoma is denied.

Service connection for residuals of multiple brain infarcts 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

